         Case 2:19-cr-00078-RFB-NJK Document 38 Filed 06/09/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for James Henry Hernandez, Jr.

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00078-RFB-NJK

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                          STATUS CONFERENCE HEARING
13          v.
                                                                   (First Request)
14   JAMES HENRY HERNANDEZ, JR.,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Joshua Brister, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Heidi
20   A. Heidi, Assistant Federal Public Defender, counsel for James Henry Hernandez, Jr., that the
21   Status Conference Hearing currently scheduled on May 12, 2021 at 2:00 p.m., be vacated and
22   continued to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Additional time will allow Mr. Hernandez to work on his sobriety and allow the
25   parties additional time to work toward resolving this case.
26          2.      The defendant is not incarcerated and agrees with the need for the continuance.
       Case 2:19-cr-00078-RFB-NJK Document 38 Filed 06/09/21 Page 2 of 3




 1         3.     The parties agree to the continuance.
 2         This is the first request for a continuance of the Status Conference hearing.
 3         DATED this 7th day of May 2021.
 4
 5   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 6
 7
     By /s/ Heidi A. Ojeda                          By /s/ Joshua Brister
 8   HEIDI A. OJEDA                                 JOSHUA BRISTER
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
          Case 2:19-cr-00078-RFB-NJK Document 38 Filed 06/09/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00078-RFB-NJK
 4
                    Plaintiff,                          AMENDED ORDER
 5
             v.
 6
     JAMES HENRY HERNANDEZ, JR.,
 7
                    Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the Status Conference hearing currently

11   scheduled for May 12, 2021 at 2:00 p.m., be vacated and continued to J_u_ne ___
                                                                                  24,_____
                                                                                      2021 at
___ a3:00 PM,; or to a time and date convenient to the court.
12
13           DATED this ___
                        8th day of June, 2021.
14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
